DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to remarks filed 10/16/2020.
2.	Claims 1-18 are pending, claims 1-13 have been withdrawn. 
3.	Applicant's arguments have been fully considered but they are not persuasive. Please see below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Langmuir 2014, 30, 12236-12242).
Zhou et al. discloses a light-responsive smart surface with controllable wettability and excellent stability comprises a novel fluorinated gradient copolymer the surface [abstract]. The novel fluorinated gradient copolymer is described below 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[scheme 1]. The smart stimuli-responsive surfaces with tunable wettability include pH, temperature, electric potential, and light irradiation activation [introduction]. The controllable wettability is achieved and monitored by water contact angle measurement [pg.12239, col.1. para. 1, col.2;para 2] (reads on water droplets on the film). The water drops are collected and form a liquid interface [pg.;col.1;para.1] (reads on the water being collected).
Regarding claim 17; Zhou discloses PMMA [scheme 1].
Regarding claim 18; Zhou discloses temperature stimuli that controls harvested water [introduction].


Response to Arguments
Applicants remarks see pages 9-10 filed 10/16/2020.
The Position of the Office: The disclosure of Zhou is obvious over the instant claims. The limitation of continuously collecting water is obvious since: heat/light 
Therefore, for at least these reasons, the above rejections stand. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/Primary Examiner, Art Unit 1763